Citation Nr: 0732217	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-14 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating greater than 10 
percent for residuals of a shell fragment wound (SFW) to the 
right wrist.

2.  Entitlement to an increased rating greater than 10 
percent for residuals of a shell fragment wound (SFW) to the 
right chest with damage of extrinsic muscle group I.

3.  Entitlement to a compensable rating for a left index 
finger scar.

4.  Entitlement to service connection for a skin condition, 
also claimed as secondary to Agent Orange exposure.

5.  Entitlement to service connection for a nervous 
condition, also claimed as secondary to Agent Orange 
exposure.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1964 to September 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from November 2004 and June 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico. The 
veteran had a hearing before the Board in June 2007 and the 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Increased Ratings

The Statement of the Case (SOC) relating to this claim was 
issued in April 2005.  Thereafter, the non-duplicative, 
relevant medical evidence was received to include VA 
outpatient treatment records from 2005 to February 2006.  The 
veteran also provided a June 2006 statement from his VA 
physician along with a waiver of local jurisdictional review.  
This waiver, however, did not encompass the previously 
received VA outpatient treatment records. 

If a SOC or SSOC is prepared before the receipt of further 
evidence, a supplemental statement of the case (SSOC) must be 
issued to the veteran, as provided in 38 C.F.R. § 19.31, 
unless the additional evidence is duplicative or not relevant 
to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this 
case, the newly obtained evidence was not duplicative of 
evidence already associated with the claims file, and is 
clearly relevant to the issue because it provides medical 
evidence of the current severity of the veteran's conditions.  
In accordance with 38 C.F.R. § 19.37(a), the case is returned 
to the RO for readjudication of the issue on appeal and the 
issuance of a supplemental statement of the case.

The new evidence included VA outpatient treatment records 
indicative of on-going pain, arthritis and complaints of 
neurological manifestations of his right wrist, right 
shoulder and right chest.  His June 2007 Board testimony is 
also indicative of neurological manifestations. 

It is also clear that the main manifestation of the SFW to 
the right chest is various right shoulder problems, to 
include pain, limitation of motion and limitation of 
function.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The veteran was last afforded a VA examination in September 
2004, over three years ago.  Neurological testing was not 
conducted nor did the examiner discuss the residual 
manifestations of the veteran's right shoulder.  Since the 
examination, VA outpatient treatment records are indicative 
of a diagnosis of arthritis, neurological manifestations and 
on-going physical therapy for right shoulder and wrist pain.  
Accordingly, new VA examinations are indicated.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from February 2006 to the 
present.

Service Connection

A June 2006 rating decision, in pertinent part, denied claims 
for service connection for a nervous condition and a skin 
condition, secondary to Agent Orange exposure. The veteran, 
during his June 2007 hearing before the Board voiced 
disagreement with that rating decision.  The judicial 
precedent in Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993), 
held that testimony at a hearing, once reduced to writing, 
can be construed as a notice of disagreement (NOD) for the 
purpose of initiating an appeal.

Accordingly, the claims must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, these issues 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
for treatment from the VA Medical Center 
in San Juan, Puerto Rico from February 
2006 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After obtaining the above records, to 
the extent available, schedule the veteran 
for appropriate examinations to evaluate 
the current severity of his service-
connected residuals of SFW to the right 
wrist and right chest as well as the left 
index finger scar.  The examiner should 
conduct all necessary tests and evaluate 
the current severity of all manifestations 
of these conditions, to include 
orthopedic, muscular and neurological.  
The examiner should also comment on 
whether the veteran's right shoulder 
condition is a manifestation of the 
veteran's SFW to the right chest and, if 
so, the current severity thereof. 

3.  The RO should then readjudicate the 
veteran's increased rating claims. If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

4.  Provide the veteran and his 
representative a statement of the case as 
to the issues of entitlement to service 
connection for a nervous condition and a 
skin condition, claimed as secondary to 
Agent Orange exposure.  The veteran should 
be informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claims should not 
be certified to the Board.  If so, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



